               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:18CR3037-1

      vs.
                                                          ORDER
FELICE MICHAEL GIORGETTI,

                  Defendant.


       IT IS ORDERED that Defendant Giorgetti’s motion for reconsideration
(filing no. 105) is denied.

     Dated this 16th day of March, 2020.

                                           BY THE COURT:

                                           Richard G. Kopf
                                           Senior United States District Judge
